      Case 1:17-cv-00307-WHP Document 149 Filed 10/25/19 Page 1 of 2




                                                                                     Randy M. Mastro
                                                                                     Direct: +1 212.351.3825
October 25, 2019                                                                     Fax: +1 212.351.5219
                                                                                     RMastro@gibsondunn.com

VIA ECF

Hon. William H. Pauley III
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

Re:    Tilton v. MBIA, Inc., No. 19-cv-09733 (S.D.N.Y.)—Status as Case Related to Zohar
       CDO 2003-1, Ltd. v. Patriarch Partners, LLC, No. 17-cv-00307 (WHP)

Dear Judge Pauley:

I write as counsel for Counterclaim Plaintiffs and Third-Party Plaintiffs in the matter of
Zohar CDO 2003-1, Ltd. v. Patriarch Partners, LLC, No. 17-cv-00307 (WHP) (the “Federal
Court Action”) to address a related action that MBIA, Inc. and MBIA Insurance Corp.
(collectively, “MBIA”) recently removed from New York State Supreme Court to this
District, Tilton v. MBIA, Inc., No. 19-cv-09733 (S.D.N.Y.) (the “State Court Action”), in
which I am counsel for the Plaintiffs, Lynn Tilton and Patriarch Partners XV, LLC.

MBIA has designated the State Court Action as related to the Federal Court Action, and we
agree with that designation (though, ultimately, we believe the State Court Action should be
remanded). In its Notice of Removal, MBIA states that the State Court Action should be
referred to this District’s bankruptcy court and indicates its intent to move to transfer the
action to the Delaware bankruptcy court overseeing the Zohar Funds bankruptcy. We
respectfully request that Your Honor accept the State Court Action as related to the Federal
Court Action, as all parties agree it is, but not transfer the State Court Action to bankruptcy
court until Your Honor resolves our forthcoming motion to remand.

We submit that the issue of remand is a threshold issue to be decided before any potential
transfer of the State Court Action within the federal court system. We also believe this Court
is best positioned to decide the motion to remand (and MBIA’s expected motion to transfer)
based on its familiarity with Tilton/Patriarch and MBIA’s disputes and respective roles in
connection with the Zohar Funds. Indeed, this Court will soon be addressing similar issues
of federal jurisdiction and potential transfer to Delaware in the Federal Court Action.

The State Court Action has been pending since 2015, consists solely of state law tort claims,
will culminate in a jury trial not available in bankruptcy court, and includes neither
bankruptcy debtors nor any claims to assets of the bankruptcy estate. Critically, prior to
MBIA’s removal of the State Court Action, discovery was complete and the parties’
summary judgment motions were sub judice. Accordingly, we will move to remand on
multiple grounds, including that it makes no sense and would be inequitable to stall and
      Case 1:17-cv-00307-WHP Document 149 Filed 10/25/19 Page 2 of 2




October 25, 2019
Page 2

transfer to a Delaware bankruptcy court a New York state court action between non-debtors
on the verge of disposition on summary judgment or a jury trial.

We appreciate Your Honor’s consideration of our request.

Respectfully,

 /s/ Randy M. Mastro

Randy M. Mastro

cc: Counsel of Record (via ECF)
